Citation Nr: 0208044	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  96-13 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for stress urinary 
incontinence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from September 1992 
to December 1994, and a prior period of active duty of over 
three years, the dates of which have not been verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In September 1995, the claims file was transferred 
to the RO in St. Petersburg, Florida.  In July 1998, the 
Board, among other things, remanded the veteran's claim for 
additional development.  In a September 2000 supplemental 
statement of the case, the RO continued to assign a 
noncompensable rating for stress urinary incontinence, and 
the case has now returned to the Board for adjudication.

Since the issuance of the RO's September 2000 supplemental 
statement of the case, additional medical records have been 
associated with the claims file.  Some of these documents are 
duplicative of those previously reviewed by the RO, while 
others had not previously been submitted.  In any case, the 
claims file need not be returned to the RO, as 38 C.F.R. 
§ 20.1304 has been amended to no longer require consideration 
and issuance of a supplemental statement of the case by the 
agency of original jurisdiction of pertinent evidence 
submitted by an appellant without waiver of this procedural 
right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This amendment 
applies to appeals pending on February 22, 2002, whether at 
the Board, the United States Court of Appeals for Veterans 
Claims (CAVC), or the United States Court of Appeals for the 
Federal Circuit (CAFC).  66 Fed. Reg. 3099, 3100 (Jan. 23, 
2002).

The veteran's claim for a compensable rating for stress 
urinary incontinence is discussed in the decision below.  As 
detailed in the Remand section, the Board has also determined 
that a statement of the case needs to be issued by the RO 
concerning the following claims: entitlement to service 
connection for total vaginal hysterectomy as secondary to 
service-connected stress urinary incontinence, and 
entitlement to a temporary total evaluation due to treatment 
for a service-connected condition requiring convalescence 
under 38 C.F.R. § 4.30.  

FINDINGS OF FACT

1.  The requirements of the Veterans Claims Assistance Act of 
2000 have been substantially met by the RO.

2.  The veteran's stress urinary incontinence is manifested 
by subjective complaints of absorbent pad usage of up to four 
times a day, without objective evidence on examination and by 
testing of voiding problems requiring her to wear absorbent 
materials which must be changed daily.


CONCLUSION OF LAW

The criteria for a compensable rating for stress urinary 
incontinence are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Code (DC) 7599-7517 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's stress urinary incontinence has been rated as 
noncompensably disabling under 38 C.F.R. § 4.115b, DC 7599-
7517.  DC 7599 relates to disabilities of the genitourinary 
system that are not specifically referenced in the rating 
schedule, but can be rated by analogy to a similar, specified 
diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  DC 
7517 concerns bladder injuries, which are rated on the basis 
of voiding dysfunction.  

Voiding dysfunction is rated, in pertinent part, in terms of 
urine leakage (including stress incontinence).  The minimum 
compensable rating for stress incontinence is 20 percent, and 
requires the wearing of absorbent materials which must be 
changed less than two times per day. 38 C.F.R. § 4.115a 
(2001).  Otherwise, a noncompensable rating must be assigned.  
38 C.F.R. § 4.31 (2001).  Higher ratings are provided for 
urine leakage or incontinence that requires changing 
absorbent materials more frequently, or the use of an 
appliance.

Voiding dysfunction may also be rated in terms of urinary 
frequency or obstructed voiding, but because the symptoms of 
the veteran's service-connected disability have essentially 
been limited to incontinence, this rating criteria is not 
relevant.  See 38 C.F.R. § 4.115a (2001).   

Now to the facts in this case.  Service medical records 
reveal, in pertinent part, that the veteran sought outpatient 
treatment in November 1994, complaining that she was leaking 
urine primarily with laughing, jumping, or running (but not 
at other times).  She was assessed as having probable stress 
urinary incontinence. 

During a post-service outpatient visit (the date of which is 
not known), the veteran reported that she wore pads and was 
"always wet."  At another post-service outpatient visit 
(the date of which is also not known), the veteran reported 
leaking primarily with exercise (not at rest), and that this 
was becoming more problematic.  She was not emptying 
completely, just small amounts.  She had nocturia once per 
night, but no urgency.  Generally she urinated every two 
hours.  During this examination, the physician noted leakage 
with coughing and urethral instability.  The veteran was 
assessed as having genuine stress urinary incontinence. 

The veteran filed a claim for service connection for loss of 
bladder control in January 1995.  By a March 1995 rating 
decision, the RO granted service connection for recurrent 
urinary tract infections and cystitis with stress urinary 
incontinence, claimed as loss of bladder control, and 
assigned a noncompensable rating effective from December 
1994.  

During an April 1995 outpatient visit, the veteran reported 
that she wore a pad for urine and was seeing a urologist.  A 
pelvic examination was deferred.  By a May 1995 rating 
decision, the RO confirmed this noncompensable rating, and 
the veteran appealed.

At an October 1995 outpatient visit, she reported an acute 
onset of dysuria, polyuria, oliguria, and cramping.  She was 
later seen in an emergency room that day complaining of 
increased urgency, although she denied having any dysuria or 
abdominal pain.  No masses were found on examination and she 
was assessed as having a urinary tract infection.  Later that 
month, she returned to the clinic and it was noted that her 
urinary tract symptoms and infection had resolved.  In 
December 1995, the veteran again complained of stress 
incontinence.  She reported that she was wetting herself with 
coughs and sneezes, and that this had worsened since she gave 
birth to her last child.  Examination was within normal 
limits except for a noted gray and white discharge. 

At a February 1996 private examination, the veteran reported 
worsening stress urinary incontinence, stating that this 
condition required the use of two to three pads every day, 
whether she was at work, school, or home.  Kegel exercises 
had not been helpful.  The incontinence would primarily occur 
with stresses such as sneezing or coughing, but also 
occasionally happened while walking.  She had a low level of 
urge and had occasional urge incontinence if she was unable 
to get to a bathroom on time.  She had had several episodes 
of urinary tract infections and in the prior year, she had 
been treated twice with antibiotics.  It was noted that 
during this examination, with a relatively full bladder, the 
veteran did not have a positive stress test.  In a separate 
letter, the examining physician concluded that the veteran 
had genuine stress incontinence "with some urge."  

During a March 1996 urodynamics study, the veteran was 
initially negative on cough, valsalva, heel jump and running 
water tests.  Subsequent tests were also negative for drips 
except for positive heel jump.  The assessment of the 
urodynamics study was detrusor instability. 

The veteran was seen again in an outpatient setting in April 
1996, where a stress test was negative.  The examiner noted 
that because of the essential lack of urinary incontinence on 
testing (i.e., only a few drops), her degree of incontinence 
did not seem that significant.  She had been taking 
medication for her urinary tract condition, but without any 
real benefit.  She was to try doing bladder drills, and 
future testing with a Pyridium pad was considered to confirm 
the extent of her urinary incontinence.  The physician 
concluded that the veteran appeared to have a mixed picture 
of detrusor instability as well as an anatomic problem 
compatible with genuine stress incontinence.  

In an April 1996 substantive appeal, the veteran asserted 
that she changed pads on a good day at least twice (although, 
depending on her activities, it would sometimes increase to 
four times a day).  She indicated that she was seeking a 40 
percent rating for incontinence. 

In May 1996, the veteran did a Pyridium pad test and brought 
in the pads that she used, which were barely stained.  While 
the significance of her symptoms was then discussed, the 
veteran indicated that she was still concerned that she might 
lose urine at any time.  She was going to try Kegel exercises 
over the next three months and would keep a daily log to 
measure any improvement.  The veteran was also given a 
prescription for medication which she was to take prior to 
athletic activity to help prevent urinary incontinence. 

Upon VA examination in December 1996, the veteran again 
complained of stress incontinence.  A pelvic examination was 
not conducted, and she was diagnosed as having a history of 
stress incontinence since 1991 and pelvic relaxation.  It was 
indicated that the Kegel exercises had been of little value.

At a March 1997 outpatient visit, the veteran said that she 
was still leaking significantly, before and after activity.  
During a subsequent visit in March 1997, she reported being 
bothered enough by the urine loss that she wanted to attempt 
a definitive treatment.  The Kegel exercises had not helped 
and although she had tried different medications (some of 
which had helped), she continued to experience urine loss.  
The veteran was advised that a urethrosuspension might help 
her but was not guaranteed to fix the problem.  The 
impression during this visit was that she had "mixed urinary 
incontinence" and a myomatous uterus.  

In April 1997, the veteran underwent a total vaginal 
hysterectomy and a modified Stamey urethropexy Mitek 
orthopedic anchor permanent fixation to the pubic bone. By 
May 1997, she was doing well postoperatively.  The veteran 
complained of spotting during a September 1997 visit, and was 
assessed as having rule out vaginal bleeding.  By January 
1998, the veteran reported leakage as manifested by spots on 
pads (one a day), although there was no leaking with 
activity.  She reported urinary frequency with urgency, but 
denied any nocturia.  

During a September 1998 routine examination, the veteran's 
history of having undergone a total hysterectomy was noted, 
but no discharge was found on examination.  The veteran's 
incontinence was noted to have improved since surgery.  At 
outpatient gynecological visits in October 1998 and December 
1998, no complaints or findings were made concerning 
incontinence.  

At a December 1998 VA genitourinary examination, the veteran 
reported that since her April 1997 surgery, her urinary 
incontinence had not completely resolved.  She reported that 
she wore approximately two pads a day for the control of the 
incontinence (although they did not fill completely).  She 
stated that she was not incontinent at night but she would 
experience urinary frequency.  While she was not content with 
her post-operative situation, she refused to consider further 
surgery.  She did not have any dysuria, gross hematuria or 
any other significant urinary complaints.  She deferred a 
pelvic examination, as she had undergone one recently, and 
she did not want any treatment of her current incontinence.  
The examiner assessed the veteran's stress urinary 
incontinence as mild.  

During an August 1999 outpatient visit, the veteran 
complained of problems with urinary incontinence since she 
had lost weight.  In September 1999, the veteran sought 
outpatient treatment for vaginitis, but no complaints or 
findings concerning urinary incontinent were made, nor were 
such complaints or findings made during a routine examination 
conducted later that month. 

As indicated above, a 20 percent rating for incontinence 
under DC 7599-7517 requires the wearing of absorbent 
materials which must be changed less than two times per day.  
The medical record in this case documents the veteran 
repeatedly seeking treatment for incontinence, reporting that 
she needed to change absorbent pads sometimes as many as four 
times a day.  However, there is scant evidence of actual 
incontinence on objective examination.  Indeed, the veteran 
did not have a positive stress test in February 1996 or April 
1996, no discharge was found during a September 1998 
examination, and during several outpatient visits between 
October 1998 and September 1999, no complaints of or findings 
concerning incontinence were made.  The majority of the 
cough, Valsalva, heel jump and running water tests conducted 
in March 1996 were negative, and a Pyridium test conducted in 
May 1996 showed only barely stained pads.  While the 
veteran's complaints of incontinence and pad usage have been 
considered, the objective evidence of record does not support 
a conclusion that the veteran's usage of absorbent materials 
is at a level that would warrant a compensable rating under 
DC 7599-7517.

The preponderance of the evidence is clearly against a 
compensable rating for stress urinary incontinence. Thus, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected stress urinary incontinence is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The veteran's claim for a compensable rating for stress 
urinary incontinence did not require particular application 
forms.  Thus, there is no issue as to provision of a form or 
instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §  
3.159(b)(2)).

VA must provide the veteran and her representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for a compensable 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
statement of the case in October 1995, supplemental 
statements of the case in November 1995, July 1996, April 
1997, June 1997, and September 2000.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether a compensable rating could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby informing the veteran of the information 
and evidence necessary to substantiate her claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO has obtained numerous VA treatment records, 
and private medical records submitted by the veteran, who has 
not indicated that there are any outstanding medical records 
to be considered.  VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  During the course of her appeal, the 
veteran has been afforded two VA examinations, as detailed 
above.  

There are no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

ORDER

Entitlement to a compensable rating for stress urinary 
incontinence is not warranted.

REMAND

By a May 1997 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for total vaginal 
hysterectomy as secondary to service-connected stress urinary 
incontinence, and to a temporary total evaluation due to 
treatment for a service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30. 

The veteran was advised of this rating decision in a May 1997 
letter, and clearly indicated her disagreement in a written 
statement associated with the claims file in June 1997.  By a 
July 1997 rating decision, the RO confirmed its earlier 
determinations in this regard.  However, because the veteran 
filed a timely notice of disagreement, the RO must provide 
her with a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999) (When a notice of disagreement is filed, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a statement of the case).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

Provide the veteran and her 
representative with a statement of the 
case that conforms with 38 U.S.C.A. 
§ 7105(d)(1) (West 1991); in particular, 
one that discusses the laws and 
regulations pertaining to its May 1997 
rating decision denying entitlement to 
service connection for a total vaginal 
hysterectomy as secondary to service-
connected stress urinary incontinence, 
and to a temporary total evaluation due 
to treatment for a service-connected 
condition requiring convalescence under 
38 C.F.R. § 4.30; a discussion of how 
such laws and regulations affect the RO's 
decision; and a summary of the reasons 
for such decision.  Give the veteran and 
her representative an opportunity to 
respond to the statement of the case.

Thereafter, the case should be returned to the Board, which 
intimates no opinion as to the ultimate outcome of these 
claims.  The Board notes, however, that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  The Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (2001).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


